 1                       UNITED STATES DISTRICT COURT
 2                             DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,         )        3:17-cr-00034-HDM-VPC
                                       )
 5                   Plaintiff,        )
                                       )        ORDER
 6   vs.                               )
                                       )
 7                                     )
     JAMES NICOLAS CANNEL,             )
 8                                     )
                     Defendant.        )
 9                                     )
     _______________________________   )
10
11         The court has considered the defendant’s letter/request for
12   early termination of supervised release.     The record reflects that
13   the defendant is currently on supervised release through December
14   2, 2020. The government has not filed an opposition to the
15   defendant’s request and the Probation Department has advised the
16   court that the defendant has been compliant with the conditions of
17   his supervised release and is “non-problematic.”     As long as the
18   defendant continues to comply with the terms of his supervised
19   release, and no objections to early release are filed by the
20   government or the Probation Department, the defendant’s motion to
21   terminate supervised release shall be granted after the defendant
22   has successfully completed two years of supervised release, ending
23   on December 2, 2019.
24         IT IS SO ORDERED.
25         DATED: This 9th day of July, 2019.
26
27                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
28

                                       1
